Mr. Justice Negrón Fernández
concurring.
Although I am in agreement with the rule announced in the opinion of the Court to the effect that, once the mandate has been sent to the trial court, the latter cannot be ordered to return it in the absence of fraud, accident, inadvertence or error, I reserve my views with respect to the applicability of that rule to criminal cases wherein the appeal has been dismissed on the ground that appellant’s attorney has filed no brief in this Court, the appeal being otherwise perfected. In such cases, there might exist circumstances of such nature as to relieve appellant himself from any responsibility for lack of diligence on the part of his attorney, and which would account satisfactorily for his delay in invoking, once the reason for dismissal is known, the discretion of this Court to reinstate the appeal. I believe we would be justified in stretching that rule to permit the exercise of our discretion to order the return of the mandate not only when fraud, accident, inadvertence or error are involved, but also whenever, in the absence of a brief, the appeal has been dismissed without appellant’s consent to withdraw from action, or without his being seasonably notified of the ground for dismissal. It should never be late and we should never lack power, to reinstate, in. furtherance of justice, ,an appeal which has been dismissed under such circumstances.
*409Noth withstanding my view above stated, I agree that the petition for reinstatement in this case be denied for lack of facts which would warrant the Court, in accordance with the standards hereinabove set forth for stretching the rule in question, to grant said petition.